Citation Nr: 0409440	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  00-24 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from June 1969 to April 1971.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claim 
for a rating higher than 30 percent for his PTSD.  In July 
2003, as reflected in the supplemental statement of the case 
(SSOC) issued that month, the RO increased the rating for the 
PTSD to 50 percent, retroactively effective from December 
1999, when the veteran filed his claim for a higher rating.  
He since has continued to appeal, requesting a rating higher 
than 50 percent.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

Unfortunately, for the reasons indicated below, this case 
must be remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran believes his PTSD is more severe than 50 percent 
disabling, in fact, so disabling that he is also entitled to 
a TDIU.  But further development is needed before actually 
making these determinations and deciding his appeal.

As a preliminary matter, with regard to the veteran's claim 
that he is unemployable due to his service-connected PTSD, 
the Board has jurisdiction to consider entitlement to a TDIU 
in an appealed claim for an increased rating.  The Board 
has this jurisdiction when that issue is raised by assertion 
or is reasonably indicated by the evidence, regardless of 
whether the RO expressly addressed the issue.  See VAOPGCPREC 
6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  However, the question of TDIU entitlement may be 
considered a component of an appealed increased rating claim 
only if the TDIU claim is based solely upon the disability or 
disabilities that are the subject of the increased rating 
claim.  VAOPGCPREC 6-96.  In this regard, the Board notes 
that the veteran raised a claim for a TDIU in a statement 
submitted to the RO in August 2000, but this claim was not 
adjudicated, and his representative, in the written brief 
presentation, alleged the veteran is unemployable because of 
his service-connected disability.  So the issue of 
entitlement to a TDIU is reasonably raised from the evidence 
of record in this case.  See EF v. Derwinski, 1 Vet. App. 324 
(1991).  And since the disposition of this claim could 
potentially impact the disposition of the claim for a higher 
rating for the PTSD, and vice versa, the claim for a TDIU 
must be developed and adjudicated by the RO before further 
adjudicating the claim for a higher rating for the PTSD.  
See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered).  This also avoids piecemeal adjudication of 
the claims with common parameters.  See Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996).

Additionally, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (2003).  The 
VCAA applies to all pending claims for VA benefits, and 
provides that VA shall make reasonable efforts to assist a 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits.  Changes potentially relevant to this 
particular veteran's appeal include the establishment of 
specific procedures for advising him and his representative 
of the information required to substantiate his claims, a 
broader VA obligation to obtain relevant records and advise 
him of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion if necessary to make a decision on the 
claims.

A review of the record does not indicate the veteran has been 
advised of the changes brought about by the VCAA, as they 
relate to his current claims at issue.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  The RO failed to inform him 
of the evidence needed to substantiate these claims, his 
rights and responsibilities under the VCAA, and whose 
responsibility it would be to obtain supporting evidence.  
The Board realizes that he was provided a brief explanation 
of the VCAA in a May 2001 letter and that the RO informed him 
of the evidence that he needed to submit to substantiate his 
claim for an increased disability evaluation for his PTSD.  
However, mere notification of the provisions of the VCAA, 
without a discussion of the veteran's rights and 
responsibilities, VA's responsibilities, and the necessary 
evidence to be obtained with regard to the specific issue 
before the Board, is insufficient for purposes of compliance 
with the VCAA.  As a consequence, his claim was certified to 
the Board without him being given appropriate notice of his 
rights and responsibilities, and VA's responsibilities, under 
the VCAA.  And the Board, itself, cannot correct this 
procedural due process deficiency; the RO must do this 
instead.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  For example, notification of the regulatory 
provisions, without a discussion of the necessary evidence to 
be obtained with regard to the specific issue before the 
Board, is insufficient for purposes of compliance with the 
VCAA.  In short, the Court has indicated that VA must satisfy 
its duty to notify the veteran as to what is needed to 
substantiate his claims and its duty to notify him of VA's 
responsibilities in assisting him in the development of his 
claims.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Accordingly, despite the RO's best efforts to 
prepare this case for appellate review by the Board, a remand 
is required.

Moreover, although some VA medical treatment records were 
obtained, it is unclear whether all of the veteran's VA 
Medical Center (VAMC) records are on file.  VA medical 
records from December 1999 through July 2001 from the 
Lebanon, Pennsylvania VAMC are of record, as are records from 
the Baltimore, Maryland VAMC, dated April through May 2000.  
But there may be additional records from December 1998 
through November 1999 and from July 2001 to the present, 
which may contain important medical evidence or confirmation 
of the veteran's claims.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA is deemed to have constructive knowledge of 
all VA records and such records are considered evidence of 
record at the time a decision is made).  See also VAOPGCPREC 
12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error....").  

In addition, the veteran submitted several statements from 
the York Guidance Center.  These statements, dated in January 
and December 2000, state that he had been treated at that 
facility for his PTSD since 1995, and that he continued to 
attend a biweekly veterans' support group and periodic 
individual sessions.  However, there is no indication the RO 
attempted to obtain these records.  As these records also are 
relevant to his claims at issue, they, too, must be obtained.

Likewise, the Board notes that the veteran has been afforded 
several VA examinations for his PTSD, most recently in August 
2001.  Nevertheless, the examination reports do not include 
the objective clinical findings necessary to properly 
evaluate the severity of his PTSD under the applicable rating 
criteria.  These VA examination reports, as well as his other 
VA medical treatment records and private medical records, 
raise questions concerning his current mental status.   
Furthermore, these records do not provide the necessary 
information to determine whether his service-connected PTSD 
is so severe that it is impossible for him to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2003).  

The veteran has received diagnoses of PTSD, chronic 
depression, and an adjustment disorder.  The RO has conceded 
the depression is part and parcel of the underlying PTSD.  
See the RO's rating decision dated June 17, 2000.  
Consequently, these conditions are rated together-as one 
whole disability.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  But the veteran also has several significant 
physical conditions that are not service connected and, 
therefore, cannot be used as grounds for increasing the 
rating for his PTSD or granting a TDIU.  He also has received 
Global Assessment of Functioning (GAF) scores of 50 to 65, 
without an explanation as to the disparities between the 
assigned GAF scores and without differentiation of the impact 
of his nonservice-connected disabilities.  Furthermore, none 
of the VA examiners attempted to distinguish between his 
nonservice-connected disorders and his service-connected PTSD 
in an effort to accurately evaluate the manifestations and 
extent of his PTSD symptomatology and the resulting social 
and occupational impairment.

In addition, the medical evidence is conflicting as to 
whether the veteran is unemployable due to his service-
connected PTSD.  The evidence indicates that he has 
consistently reported that he had problems maintaining 
employment due to his PTSD, but the report of a psychological 
evaluation, received by the RO in July 2001, stated that he 
could function at certain types of work.  In contrast, 
the December 2000 letter from the York Guidance Center states 
that he had sustained an injury on a worksite, and that his 
injury, in combination with his PTSD symptoms, impaired his 
ability to work.  And yet, there was no indication during the 
subsequent August 2001 VA examination insofar as whether the 
veteran's service-connected PTSD, standing alone, is of 
sufficient severity to realistically render him unable to 
obtain and retain substantially gainful employment.

The Board cannot render an informed decision concerning the 
level of disability caused by the veteran's service-connected 
psychiatric disability in the absence of specific medical 
information regarding his coexisting disabilities.  See 
Mittleider, 11 Vet. App. at 182, citing Mitchem v. Brown, 9 
Vet. App. 136, 140 (1996) (the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so).  
As such, the veteran should undergo additional VA examination 
in order to better delineate his various disorders, 
assess the severity, symptomatology, and manifestations of 
his PTSD, and to clarify the GAF scores in relation to his 
PTSD (and associated depression) and his other conditions 
that are not service connected.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claims of 
entitlement to an increased rating for 
his PTSD and a TDIU, and the evidence, 
if any, the RO will obtain for him.  Also 
advise him that he should submit any 
relevant evidence in his possession 
concerning these claims.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 
(2002).  

As well, the VCAA notice must apprise the 
veteran of the provisions of this new 
law, specifically concerning his claims 
of entitlement to an increased rating for 
his PTSD and a TDIU.  The VCAA 
notification also must apprise him of the 
kind of information and evidence needed 
from him, and what he could do to help 
his claims, as well as his and VA's 
responsibilities in obtaining evidence.  
And he must be given an opportunity to 
supply additional information, evidence, 
and/or argument in response and to 
identify additional evidence for VA to 
obtain regarding these claims.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.

2.  Obtain the complete records of the 
veteran's treatment at the Baltimore, 
Maryland and Lebanon, Pennsylvania VAMCs 
for the period from December 1998 to 
November 1999 and from July 2001 to the 
present.

3.  Also, after securing any necessary 
authorization, obtain the veteran's 
medical treatment records from the York 
Guidance Center concerning any counseling 
and care he received at that facility for 
his PTSD.

4.  Schedule the veteran for another VA 
psychiatric examination to ascertain the 
current severity and manifestations of 
his service-connected PTSD 
(and associated depression) under the 
applicable rating criteria.  Conduct all 
testing and evaluation needed to make 
this determination.  And the examiner 
should review the results of any testing 
prior to completion of the report and 
should detail the veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings 
to each diagnosed disorder.  The examiner 
should, if possible, indicate what 
specific symptoms are attributable to the 
service-connected PTSD, as opposed to 
symptoms referable to any nonservice-
connected disabilities (whether mental 
and/or physical).  If it is not possible 
or feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD.  
And assign an Axis V diagnosis (GAF 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  If possible, the 
examiner should specify the individual 
periods of time for each GAF score, 
preferably annual, between December 1998 
and the present, including an 
explanation of all significant 
variations.  Any indications that the 
veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

5.  Then readjudicate the claim for a 
higher rating for the PTSD in light of 
any additional evidence obtained.  Also 
adjudicate the inextricably intertwined 
claim for a TDIU.  If the benefits sought 
are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




